Citation Nr: 1310349	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  96-39 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive and anxiety disorders. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that in relevant part denied service connection specifically for PTSD.

During the course of the appeal the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities; Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In addition to PTSD the Veteran was recently diagnosed with depressive and anxiety disorders NOS; the Board has accordingly recharacterized the issues on appeal to comport with Clemons.

In December 2009 the Board issued a decision that denied the Veteran's claim of service connection for PTSD; the Veteran thereupon appealed the Board's decision to the Court.  In December 2010 the Court issued an Order granting a Joint Motion of the Parties to vacate the Board's decision and return the case to the Board for further consideration.

In June 2011 the Board remanded the case to the agency of original jurisdiction (AOJ) for actions in compliance with the Joint Remand as incorporated by the Court's Order.  The actions required by the Board have been accomplished, and the file has now been returned to the Board for further appellate review.

The Board's decision regarding entitlement to service connection for PTSD is set forth below.  The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is discussed in the Remand that follows the Order section below and is REMANDED to the AOJ.  VA will notify the Veteran when further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not serve in combat and has not shown a credible, verified or verifiable noncombat-related in-service stressor.

2.  Medical evidence of record shows the Veteran's diagnosis of PTSD is based on traumatic events that occurred after the Veteran was discharged from service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VCAA notice was provided in letters dated in July 2004, August 2008 and June 2011.  These letters provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The 2008 and 2011 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in December 2012. See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (holding that VA may cure a timing defect through compliance via proper remedial measures, such as the issuance of compliant VCAA notice followed by readjudication of the claim).     

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield, 444 F.3d at 1333-34.

The Veteran's complete service personnel record is associated with the file, but only partial service treatment records (STRs) are available (STRs on file consist of the Veteran's induction physical examination and fairly extensive treatment records, but there is no separation physical on file and no indication as to whether the STRs are otherwise complete).  If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   

In this case, the AOJ pursued the missing service records through the appropriate national agencies and also asked the Veteran to provide any service records in his own possession.  As memorialized in Formal Findings of Unavailability in October 2010 and December 2012, all procedures to obtain the Veteran's records have been followed and further attempts would be futile.

The Board's previous decision was vacated based on a finding that the AOJ had made insufficient efforts to pursue records by military treatment facilities at Fort Carson, Colorado and Frankfurt, Germany, in that the request for those records had cited incorrect dates.  In compliance with the Board's remand the AOJ requested such records but was advised via the Personnel Information Exchange System (PIES) that no corresponding records were found.  In December 2012 the AOJ issued a Memorandum of Formal Finding of Unavailability of Clinical Records for Fort Carson, Colorado and Frankfurt, Germany showing the efforts that had been made and finding that further pursuit of such records would be futile.  The Board finds that due diligence has been expended, and notes that VA has no duty to seek to obtain that which does not exist.  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).

The Joint Motion also directed the Board to reconsider, after resolution of the question of outstanding service records, whether the Veteran should be afforded a VA examination based on his account of continuous symptoms since service.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, as discussed in detail below, the Board has found the Veteran has not presented a prima facie case for service connection for PTSD in that there is no credible or verified in-service stressor, so VA examination is not warranted at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

There is no indication that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide any additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. 357: see also Dingess/Hartman, 19 Vet. App. at 486 and Sanders, 129 S.Ct. 1696.

Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms an in-service stressor; and, (3) credible supporting evidence that the in- service stressor occurred.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran cites a stressor of military physical trauma (specifically, having been beaten up while on service).  Under the provisions of 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

Where, as here, some service treatment records are not available, case law does not establish a higher benefit-of-the-doubt standard, but rather heightens the duty of the Board to consider the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to explain its decision.  Ussery v. Brown, 8 Vet. App. 64 (1995).  The law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Evidence and Analysis

Evidence

The Board has reviewed all the evidence in the appellant's claims file and electronic Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Complete service treatment records (STRs) are not available.  Those STRs that are of record, which consist of the Veteran's induction physical examination and fairly extensive in-service medical treatment for various physical complaints, do not show any indication of psychiatric symptoms or treatment during service.  A separation examination is not of record.

VA and Social Security Administration (SSA) treatment records show an extensive history of medical treatment and examinations dating back to 1979.  Careful review of these records shows no indication of any psychiatric complaints prior to 1990.

The Veteran had a VA medical examination in January 1984 that is silent in regard to any current psychiatric complaints or abnormalities.

In his request for SSA disability benefits, submitted in July 1985, the Veteran described having suffered a gunshot wound to the back/left shoulder in 1968 (prior to service).  The Veteran cited a number of physical complaints as basis for his claim, but he cited no current psychiatric disorders.  Significantly, a Residual Functional Capacity Assessment in October 1985 stated there was no current mental impairment.  Decisions by SSA in October 1985, July 1986, March 1987 and July 1990 denied disability benefits for various claimed physical disorders.  The only reference during this period to any psychiatric symptoms is a single secondhand reference to "anxiety" in discussion of the gunshot wound, but no formal psychiatric diagnosis is shown.

The Veteran was treated at Canyon Ridge Hospital in July 1990 for depression and suicidal ideation, as well as auditory hallucinations and blackouts; this is the earliest treatment for psychiatric problems of record.  The Veteran's symptoms reportedly began in 1988 when the Veteran began having interpersonal problems with a supervisor at work, which the Veteran believed to have been racial in nature and which culminated in the supervisor running over the Veteran's left foot with truck, injuring the foot and necessitating surgery.  Thereafter, the Veteran developed numerous physical and mental problems including depression and psychotic episodes.  The Veteran reported auditory hallucinations beginning six months before hospitalization (i.e., approximately January 1990).  The Veteran's treating psychiatrist at Canyon Park Hospital was Dr. L. Ross Clark, who also treated the Veteran at his clinic on an outpatient basis.  Dr. Clark's final diagnosis in July 1990 was atypical depression.

The Veteran's second inpatient treatment at Canyon Park Hospital was in November 1990, for inability to eat or sleep and severe depression with inability to cope.  The final discharge diagnosis was PTSD.

Treatment notes from Canyon Park Hospital in March 1991 (third inpatient admission) show the Veteran was admitted because he was reportedly feeling desperate and potentially dangerous to himself or others.  The Veteran admitted to suicidal ideation and episodes of extreme rage.  Dr. Clark's final diagnosis at the time of discharge was severe major depressive episode, recurrent.

In April 1991 an SSA representative called Dr. Clark to express concern over the Veteran's long-term history of repeated attempts to obtain SSA disability benefits for a number of different claimed disorders, to specifically include current mental disorders.  Dr. Clark informed the SSA representative that the Veteran was currently diagnosed with PTSD, the trauma specifically being the workplace injury.
 
The Veteran had a psychiatric evaluation by Dr. Reynaldo Abejuela in May 1991 in support of his request for SSA disability benefits.  The Veteran's chief complaint was the accident in which a car ran over his foot and also caused him to hit his head on concrete.  The Veteran stated his problems began with that accident.  The Veteran stated he had been depressed for the past two years since the accident and that he began hearing voices soon after the accident.  The Veteran also complained of insomnia.  Dr. Abejuela performed a mental status examination (MSE) and noted observations in detail.  Dr. Abejuela diagnosed depressive disorder NOS but deferred to Dr. Clark, who had been following the Veteran closely.

The Veteran was admitted to College Hospital in May 1991 for depressive symptoms.  The attending psychiatrist, Dr. D. Bergquist, noted the Veteran's problems began with an industrial accident in 1988 in which he was working under a car that lurched forward and ran over the Veteran, causing foot and knee injuries and a concussion.  Ever since the accident the Veteran had depression, auditory hallucinations, insomnia and decreased memory and concentration.  The Veteran denied any history of psychiatric treatment prior to the industrial accident.  Dr. Bergquist performed an MSE and noted observations in detail.  Dr. Bergquist's final diagnosis was organic mental disorder with depression and psychosis.

A decision by SSA in July 1991 granted the Veteran SSA disability benefits effective from July 1990 for mood disorder and anxiety-related disorder.  The supporting SSA reviewer's notes state the disorders stem from the August 1988 workplace injury.

The Veteran was examined by psychologist Dr. Douglas E. Harrington in January 1992, apparently in support of his claim for worker compensation benefits.  Dr. Harrington noted the Veteran had suffered a workplace injury in August 1988 in which he sustained orthopedic and neurological injury, with subsequent severe psychiatric reaction.  The Veteran had been treated thereafter in a psychiatrically-based neurobehavioral rehabilitation program and had been prescribed medication for pain, depression and seizure management.  The Veteran's original primary diagnosis of major depression appeared to be successfully resolved, but he continued to be plagued by chronic pain syndrome and mild organic mental syndrome that precluded him from competitive gainful employment.  Dr. Harrington's final diagnosis was major depression (now resolved), somatoform 
pain disorder and organic mental disorder not otherwise specified (NOS).
 
The Veteran underwent a VA general medicine compensation and pension (C&P) examination in June 1992 in which he informed the examiner he had suffered a work-related injury in 1987 in which a motor vehicle ran over his left foot, causing a crushing injury.  He reported having had psychiatric treatment in 1991.  He also reported having heard "voices in his head" in 1974 while in service.  The general medical examiner noted a diagnosis of PTSD versus schizophrenia and referred the Veteran for a psychiatric examination.

The Veteran thereafter had a VA psychiatric C&P examination in June 1992 for evaluation of the insomnia, flashbacks and auditory hallucinations the Veteran had reported to the general medical examiner.  During interview the Veteran was disoriented and essentially unable to answer any questions about his own history (he could not provide his dates of service or even his branch of service).  The examiner performed an MSE and noted observations in detail.  The examiner's diagnostic impression was rule out organic mental disorder versus schizophrenia, although the examiner admitted that the Veteran's inability to respond to questions rendered the examination incomplete.

In March 1993 Dr. Clark stated the Veteran was at a reported "all time low" due to depression.  

The Veteran submitted a claim for service connection for PTSD in January 1999.  In February 1999 he submitted a list of several in-service stressors: (1) the Veteran was in "special weapons" while assigned to the 1st Battalion, 27th Artillery Regiment (1/27 Arty), which involved setting off demolition charges and also taking corrective action when charges failed to detonate, all of which caused the Veteran to fear for his life; (2) several of the Veteran's friends were killed; (3) while assigned to the 1st Squadron, 10th Cavalry Regiment (1/10 Cav) at Fort Carson the Veteran was in an accident in which his jeep overturned; (4) the Veteran was badly beaten by Germans in Frankfurt and was hospitalized for two weeks.  The Veteran asserted he was placed on a P-3 profile due to these injuries.

The file contains a VA mental health intake dated in March 1999 in which 
the Veteran complained of symptoms including depression, nightmares and hallucinations.  The Veteran reported a military history significant for having been a "special weapons demolition expert" in Colorado and having three friends killed while disarming a mine; he also reported being severely beaten in Germany and being involved in an accident in Germany in which five people were killed.  Finally, he reported having been an observer in Vietnam in 1975 and witnessing the death of another soldier two feet away.  The clinician, a psychologist, performed an MSE and noted observations in detail.  The psychologist diagnosed substance-induced mood disorder, rule out major depressive disorder; alcohol abuse rule out dependence; and, rule out PTSD.

Thereafter, the Veteran was referred to the VA chemical dependency clinic, where he was diagnosed with alcohol dependence (intermittent), history of prior polysubstance abuse (non-continuing) and mood disorder likely due to general medical condition and exacerbated by substance use.

The RO denied service connection for PTSD by a rating decision in December 1999.  The RO found the Veteran had shown diagnosis of PTSD but had not shown a service-related stressor.

The Veteran filed a purported Notice of Disagreement (NOD) in January 2001.  The RO informed the Veteran that his submission was not timely as an NOD but would be accepted as a request to reopen the previously-denied claim.

The Veteran submitted a stressor statement in November 2002 in which he reported the following in-service stressors.  (1) In 1975, while serving in Europe, he was severely beaten and robbed, resulting in hospitalization for two weeks.  (2) In 1974, while on field maneuvers, he rolled his jeep while driving at night on blackout drive, resulting in physical injuries for which he was hospitalized.  (3) While assigned to a "special weapons" detachment he was ordered to find out why several shaped demolition charges had failed to go off, but before he could do so the charges detonated and almost killed him.  (4) Following assignment to Germany he was sent to Vietnam; on one occasion his company was attacked and only 5 members of the unit survived out of 200.  The Veteran asserted he had been awarded Purple Heart Medals for the incidents at Fort Carson.

The Veteran's ex-wife, Ms. LL, submitted a letter in November 2003 asserting she had been married to the Veteran for 20 years, during which she observed him to be struggling with mental and medical problems.  She asserted the Veteran had served in the Vietnam War and that since coming home he had been unable to function in society or within a family environment.  The Veteran's service personnel records, which are associated with the claims file, corroborate that Ms. LL was married to the Veteran while he was on active service.

The present decision on appeal, issued in July 2004, denied service connection for PTSD and several other claimed disabilities.  In his NOD, received in August 2004, the Veteran asserted he should be awarded service connection because he had served in Vietnam in 1972.

The Veteran submitted a letter in September 2008 asserting he was assigned to a "special weapons" unit at Fort Carson (1/37 Arty) because he had a permanent P-3 profile that precluded him from carrying a weapon or performing physical exercise.  After being reassigned to the 1/10 Cav he was involved in a jeep crash in which he broke his leg.  Later, while assigned to duty in Germany he was assaulted and badly beaten by a group of white soldiers.  

A VA mental health clinic (MHC) note dated in February 2009, by a psychiatrist, notes the Veteran's current symptoms and medications.  The psychiatrist entered current impression of depressive disorder NOS and anxiety disorder NOS, probably PTSD.

In August 2012 the AOJ called the Veteran to clarify when the purported jeep crash at Fort Carson and purported assault in Frankfurt had occurred.  The Veteran responded the jeep crash had occurred in November-December 1974 and the assault had occurred in August-November 1975; he also stated he had no personal copies of STRs in his possession.

Analysis

On review of the evidence of record, the Board finds at the outset that the Veteran was diagnosed after service with a variety of psychiatric disorders including atypical depression (July 1990), PTSD (since November 1990), severe recurrent major depressive episode (March 1991), depressive disorder NOS (May 1991), organic mental disorder with depression and psychosis (May 1991), organic mental disorder NOS (January 1992), and substance-induced mood disorder (March 1999).  These diagnoses were rendered prior to the submission of the claim on appeal.  In that regard, a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  See Chelte v. Brown, 10 Vet. App. 268 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires showing of a disability at the time of the claim as opposed to sometime in the distant past).   During the course of the current claim on appeal, submitted in January 2001, the Veteran has been diagnosed only with PTSD, depressive disorder NOS and anxiety disorder NOS (probably PTSD).

Regarding PTSD, the record reflects a competent diagnosis of PTSD, so the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the essence of the third part of the Davidson analysis.

The Veteran's claim for service connection for PTSD has been denied because the Veteran has not shown competent and credible evidence of an in-service stressor.  

The evidence necessary to establish the occurrence of a recognizable stressor during service varies depending on whether the veteran "engaged in combat with the enemy."  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to "make specific findings of fact as to whether or not the claimed stressor is related to such combat."  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

A veteran's lay testimony, alone, is sufficient to verify a claimed in-service stressor if the claimed stressor is related to a veteran's personal episode of engagement in combat with the enemy.  However, a veteran's lay testimony, alone, is not sufficient to establish that he or she engaged in personal combat with the enemy; that factor must be established by objective, competent, and factual evidence of record. VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

In this case, the Veteran has asserted one combat-related stressor in that he reports being present in Vietnam when an enemy attack killed most of his unit.  However, the Veteran's service record clearly disproves that he ever served in Vietnam.  The Veteran asserted in one instance that he was in Vietnam in 1972, but he did not actually enter service until 1973; he asserted elsewhere that he went to Vietnam "as an observer" after departing Germany in 1975, but the Veteran's service personnel record clearly documents that he was in Germany from August 1975 through July 1976, and after departing Germany he went straight to release from active duty (REFRAD) in August 1976.  The fact that the Veteran did not serve in Vietnam is also reflected in his DD Form 214, which specifically states no Indochina service, and is corroborated by a PIES response in January 2003 stating no Vietnam service was shown.  Thus, any statement by the Veteran specifically asserting combat service in Vietnam, and any statement from his ex-wife implying such service, is squarely refuted by the documentary evidence of record.  The Board finds the service records to be significantly more probative, persuasive, and credible than the Veteran's or his wife's lay assertions on this point.  Accordingly, the Board finds the Veteran did not serve in combat and does not have a combat-related stressor.

The Veteran has also asserted a number of noncombat-related stressors; i.e., assignment to a dangerous "special weapons" demolitions unit at Fort Carson; injury in a jeep accident at Fort Carson; and, being assaulted in Frankfurt.

The Board acknowledges that when the claimed PTSD stressor is personal assault in service, credible supporting evidence may consist of a medical opinion, based on review of the evidence, that the personal assault occurred.  38 C.F.R. § 3.304(f)(5).  In this case, there is no such medical opinion of record.  Review of the Veteran's personnel file does not show behavior changes (disciplinary, etc.) as cited in the regulation as indicating a personal assault may have happened as alleged. 

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The U.S. Army Crime Records Center was asked to confirm the Veteran's report of an assault while he was stationed in Frankfurt.  In August 2012 that agency responded there was no record of such an event.

The RO submitted a request for records from 1/10 Cav that might support the Veteran's account of having been involved in a jeep crash while he was assigned to that unit, but a PIES response in October 2012 shows that the National Archives Research Administration (NARA) had found no unit records from the period in question.  Also, the U.S. Army casualty reporting system for the period did not list the Veteran as a casualty. 

Thereafter, the AOJ issued a Formal Finding of Lack of Information Required to Corroborate Stressors Associated with a Claim of Service Connection for PTSD in October 2012.  The memorandum stated that diligent efforts had been made to attempt corroboration of the Veteran's reported automobile accident at Fort Carson and the reported assault in Germany, but exhaustive research of unit records had been negative and further attempts would be futile.  This finding was endorsed in a PTST Stressor Verification Review dated in December 2012. 

Thus, there is no documentary evidence that any of the claimed noncombat-related stressors occurred.  Service personnel records confirm the Veteran served in the 1/27 Arty at Fort Carson during the period January 1974 to November 1974; during this time he was a truck driver, military occupational specialty (MOS) 64C, and there is no indication the Veteran had any ordnance training or that he was assigned to "Special Weapons" or explosive ordnance disposal (EOD) functions while assigned to that unit.  Service personnel records confirm the Veteran served in 1/10 Cav at Fort Carson during the period November 1974 to July 1975, and that he served in the 503rd Supply and Transport (S&T) Battalion in Germany from August 1975 to July 1976, but all attempts to document the incidents cited by the Veteran (jeep crash at Fort Carson and assault in Frankfurt) have been unavailing.

The Veteran is competent to report events in service and to report being treated in service for his claimed injuries.  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility  merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; personal interest may, however, affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board has "the authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 1997).  For the reasons cited below, the Board finds the evidence of record shows the Veteran is not credible in reporting events in service.  

First, the Veteran's patently false assertion that he served in Vietnam shows both bad character and a desire for secondary gain in specific regard to the claim on appeal.  Second, and similarly, the Veteran's assertion that he was awarded the Purple Heart Medal for the two incidents in Fort Carson is clearly fictitious in that the Purple Heart Medal is only awarded for wounds received in action against the enemy; again, this is a demonstrable falsehood that reduces the Veteran's overall credibility as a historian.  Third, the Veteran has been inconsistent in reporting the assault stressor in that on one occasion he reported having been assaulted by Germans and on another occasion he reported having been assaulted by other soldiers.  Fourth, the Veteran is shown to be historically motivated by secondary gain concerns as shown in a VA social worker note in February 1991 that the Veteran displayed a "strong sense of entitlement" and as shown in the concern of an SSA representative in April 1991 regarding the Veteran's long-term history of repeated attempts to obtain SSA disability benefits for a number of different claimed disorders.  Fifth and finally, the Veteran has been inconsistent in reporting symptoms, as evidence by his report to Canyon City Hospital in July 1990 that he had started hearing "voices in his head" six months earlier, as compared to his report to a VA examiner in June 1992 that he had auditory hallucinations in service.

The Board has carefully considered the statement by the Veteran's ex-wife, Ms. LL, who is competent to report events she witnessed and observable symptoms.  Ms. LL asserted the Veteran manifested mental and medical problems in service and since service, but her letter is silent in regard to the Veteran's cited stressors even though she was married to the Veteran at the time and was in a position to corroborate treatment for injuries incurred in service.  To the extent that Ms. LL's statement is offered to show the Veteran has specifically had PTSD since service, she as a layperson is not competent to provide an opinion on a matter as complex as the etiology of a psychiatric disorder that has been variously diagnosed.  Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d 1372, 1376-77.  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In sum, the Veteran is competently diagnosed with PTSD, but the statement by Dr. Clark in April 1991 clearly shows that such diagnosis was based on the workplace injury in 1988, not on any traumatic event in service.  The Veteran did not engage in combat with the enemy and has not shown a credible, verified or verifiable noncombat-related stressor on which diagnosis of PTSD can be based.  Accordingly, the criteria for service connection for PTSD are not met and the 
claim must be denied.

In arriving at its determination the Board has carefully considered the benefit-of-the-doubt rule, especially in view of the absence of complete service treatment records.  In this case, even under the heightened duty to consider the benefit-of-the-doubt rule, the preponderance of the evidence is against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 


ORDER

Service connection for PTSD is denied.


REMAND

A VA mental health clinic treatment note in February 2009, entered by a psychiatrist, stated a current impression of depressive disorder NOS and anxiety disorder NOS.  A search of Virtual VA confirms that the Veteran's VA active problems list currently includes three separate psychiatric diagnoses: PTSD, depressive disorder NOS and anxiety disorder NOS.  These latter acquired psychiatric disorders are incorporated into the Veteran's appeal for service connection for PTSD.  Clemons, 23 Vet. App. 1.

The AOJ in this case has not considered whether service connection may be granted for any acquired psychiatric disorder other than PTSD.  To avoid prejudice to the Veteran, the claims files must be returned so that AOJ may consider the claim in the first instance.

The AOJ should also provide the Veteran notice of the elements required to establish entitlement to service connection for an acquired psychiatric disorder other than PTSD and the respective duties of VA and the claimant in obtaining evidence.  The Veteran should be afforded an opportunity to respond before the AOJ adjudicates the remanded issue.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should send a VCAA letter to the Veteran and his representative providing all required notice in response to the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

2.  Then, the AOJ should undertake appropriate development to obtain any pertinent outstanding evidence identified but not provided by the Veteran.  In any event, a copy of all VA mental health clinic records dating since March 2009, which are not duplicates of those already in the file should be obtained and associated with the claims file or with Virtual VA.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran should be notified of such.

3.  The AOJ should also undertake any other development it determines to be warranted.  If the Veteran presents competent and credible evidence suggesting he suffers from an acquired psychiatric disability other than PTSD that may possibly be related to service, then should be afforded a VA medical examination to obtain a nexus opinion.  See 38 C.F.R. 
§ 3.159(c)(4).

4.  Then, the AOJ should adjudicate the issue on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


